937 F.2d 624
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Bettie M. HEMPHILL, Petitioner/Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent/Appellee.
No. 91-7012.
United States Court of Appeals, Federal Circuit.
June 14, 1991.

Before RICH, MICHEL and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Hemphill appeals from the June 27, 1990 Order of the United States Court of Veterans Appeals (CVA), Docket No. 90-302, dismissing her appeal for lack of jurisdiction.  We affirm.

OPINION

2
In her brief to this court, Hemphill discusses only the merits of her appeal, and does not address the jurisdictional issue nor contest the CVA's finding that her Notice of Disagreement (NOD) was filed on September 8, 1988.  Section 402 of the Veterans' Judicial Review Act (VJRA), Pub.L. No. 100-687, 102 Stat. 4122 (1988) provides the CVA with jurisdiction only over those appeals wherein a NOD was filed after the date of enactment of the VJRA, November 18, 1988.  Thus, we find no error in the CVA's conclusion that it lacked jurisdiction over Hemphill's appeal.